 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERMAN RENE ONTIVEROS,                            No. 1:19-CV-01651-LJO-EPG
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                        MOTIONS TO AMEND; AND
13           v.
                                                        SCREENING ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                   ORDER FOR PLAINTIFF TO:
15    REHABILITATION ET AL.,
                                                        (1) FILE A THIRD AMENDED
16                       Defendant.                         COMPLAINT; OR
17                                                      (2) NOTIFY THE COURT THAT HE
                                                            WISHES TO STAND ON HIS SECOND
18                                                          AMENDED COMPLAINT, SUBJECT TO
                                                            THIS COURT ISSUING FINDINGS AND
19                                                          RECOMMENDATIONS TO A DISTRICT
                                                            JUDGE CONSISTENT WITH THIS
20                                                          ORDER
21                                                      THIRTY DAY DEADLINE
22                                                      (ECF Nos. 7, 8, 11, 12)
23

24
            I.      BACKGROUND
25
            Plaintiff is a state prisoner proceeding pro se and in forma pauperis and seeking relief
26
     pursuant to 42 U.S.C. § 1983. This proceeding was referred to this Court pursuant to 28 U.S.C. §
27
     636(b)(1) and Local Rule 302. Plaintiff originally filed this suit on April 22, 2019. (ECF No. 1.)
28
                                                       1
 1   Plaintiff then filed a motion to amend his complaint, along with a first amended complaint on

 2   May 17, 2019. (ECF Nos. 7 & 8.) Plaintiff then filed another motion to amend, as well as a

 3   second amended complaint, on May 31, 2019. (ECF Nos. 11 & 12.)

 4          On November 22, 2019, this case was transferred from the Sacramento Division of the

 5   Eastern District of California to the Fresno Division of the Eastern District of California. (ECF

 6   No. 24.)

 7          For the reasons discussed herein, the court will grant Plaintiff’s motions for leave to

 8   amend (ECF Nos. 7 & 11.) and treats the second amended complaint as the operative complaint.

 9          Finally, upon screening Plaintiff’s second amended complaint, the Court finds that it fails

10   to state a claim against any of the named Defendants. Plaintiff may file a third amended

11   complaint based on the legal standards in this order if he believes that additional facts would state

12   additional claims. If Plaintiff files a third amended complaint, the court will screen that complaint

13   in due course. Alternatively, Plaintiff may file a statement with the court that he wishes to stand

14   on the Second Amended Complaint, and have it reviewed by a district judge, in which case the

15   court will issue findings and recommendations to a district judge consistent with this order.

16          II.     MOTIONS TO AMEND (ECF Nos. 7 & 11)

17          Before the Court could screen Plaintiff’s complaint filed on April 22, 2019, Plaintiff filed

18   a motion to amend along with a first amended complaint. See (ECF Nos. 7 & 8.) In the same

19   month, Plaintiff filed another motion to amend his complaint along with a second amended

20   complaint. (ECF Nos. 11 & 12.) Since the motions to amend were filed close in time to one
21   another and before service was ordered or a responsive pleading was filed, the court will construe

22   Plaintiff’s motions to amend as a single attempt to amend his complaint. See Fed. R. Civ. P.

23   15(a)(1) (amending as a matter of course). So construed, Plaintiff’s motions to amend will be

24   granted and the court will deem the second amended complaint filed on May 31, 2019, as the

25   operative pleading before the Court. See (ECF No. 12.)

26          III.    SCREENING REQUIREMENT
27          The Court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
                                                        2
 1   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 2   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)(2).

 4          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 5   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 6   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 7   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 8   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 9   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

10   Cir. 1989); Franklin, 745 F.2d at 1227.

11          In order to avoid dismissal for failure to state a claim a complaint must contain more than

12   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

13   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

14   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

15   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

16   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

17   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

18   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

19   at 678. When considering whether a complaint states a claim upon which relief can be granted,

20   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and
21   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

22   U.S. 232, 236 (1974).

23          IV.     ALLEGATIONS IN THE COMPLAINT

24          In his second amended complaint, Plaintiff alleges that while an inmate at California State

25   Prison-Corcoran he was denied access to the law library and paging service every week between

26   October 3, 2018 and January 1, 2019. (ECF No. 12 at 5-11.) Access to the law library was
27   necessary in order to work on state habeas corpus petitions as well as various state and federal

28   civil actions. Id. Plaintiff alleges that such denial of access violated his rights under the First,
                                                         3
 1   Fifth, and Fourteenth Amendments to the Federal Constitution as well as various provisions of

 2   the California Constitution and state regulations. Id. By way of relief, Plaintiff seeks

 3   compensatory as well as punitive damages. Id. at 12.

 4          V.      SECTION 1983

 5          The Civil Rights Act under which this action was filed provides:

 6                  Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of Columbia,
 7                  subjects, or causes to be subjected, any citizen of the United States or
                    other person within the jurisdiction thereof to the deprivation of any rights,
 8                  privileges, or immunities secured by the Constitution and laws, shall be
                    liable to the party injured in an action at law, suit in equity, or other proper
 9                  proceeding for redress....
10   42 U.S.C. § 1983.

11          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a

12   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
     393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
13
     Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
14
     1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
15
     Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
16
            To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
17
     color of state law, and (2) the defendant deprived him of rights secured by the Constitution or
18
     federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh
19
     v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state
20
     law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he
21
     does an affirmative act, participates in another's affirmative act, or omits to perform an act which
22   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler
23   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,
24   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an
25   official sets in motion a ‘series of acts by others which the actor knows or reasonably should
26   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183
27   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

28   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d
                                                        4
 1   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

 2   2008).

 3            Additionally, a plaintiff must demonstrate that each named defendant personally

 4   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

 5   be an actual connection or link between the actions of the defendants and the deprivation alleged
     to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S.
 6
     658, 691, 695 (1978).
 7
              “Local governing bodies… can be sued directly under § 1983 for monetary, declaratory,
 8
     or injunctive relief where… the action that is alleged to be unconstitutional implements or
 9
     executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated
10
     by that body’s officers.” Monell, 436 U.S. at 690 (footnote omitted).
11
              “Plaintiffs who seek to impose liability on local governments under § 1983 must prove
12
     that action pursuant to official municipal policy caused their injury. Official municipal policy
13
     includes the decisions of a government’s lawmakers, the acts of its policymaking officials, and
14
     practices so persistent and widespread as to practically have the force of law. These are action[s]
15   for which the municipality is actually responsible.” Connick v. Thompson, 563 U.S. 51, 60–61
16   (2011) (internal citations and quotations omitted) (alteration in original).
17            Supervisory personnel are generally not liable under § 1983 for the actions of their
18   employees under a theory of respondeat superior and, therefore, when a named defendant holds a
19   supervisory position, the causal link between him and the claimed constitutional violation must be
20   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

21   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

22   § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would

23   support a claim that the supervisory defendants either personally participated in the alleged
     deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or
24
     promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of
25
     constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,
26
     885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,
27
     880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own
28
                                                        5
 1   culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 2   acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 3   showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 4   946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 5           VI.     LEGAL STANDARDS FOR ACCESS TO COURTS CLAIMS

 6           Here, Plaintiff claims that Defendants violated his right of access to the courts.

 7   Prisoners have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S. 343,

 8   350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). The right is limited to the filing of

 9   direct criminal appeals, habeas petitions, and civil rights actions. Id. at 354. Claims for denial of

10   access to the courts may arise from the frustration or hindrance of “a litigating opportunity yet to

11   be gained” (forward-looking access claim) or from the loss of a suit that cannot now be tried

12   (backward-looking claim). Christopher v. Harbury, 536 U.S. 403, 412-15 (2002); see also Silva v.

13   Di Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011) (differentiating “between two types of access to

14   court claims: those involving prisoners’ right to affirmative assistance and those involving

15   prisoners’ rights to litigate without active interference.”).

16           However, Plaintiff must allege “actual injury” as the threshold requirement to any access
     to courts claim. Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. An “actual injury” is “actual
17
     prejudice with respect to contemplated or existing litigation, such as the inability to meet a filing
18
     deadline or to present a claim.” Lewis, 518 U.S. at 348; see also Jones v. Blanas, 393 F.3d 918,
19
     936 (9th Cir. 2004) (defining actual injury as the “inability to file a complaint or defend against a
20
     charge”).
21
             In addition, Plaintiff must allege the loss of a “non-frivolous” or “arguable” underlying
22
     claim. Harbury, 536 U.S. at 413-14. The nature and description of the underlying claim must be
23
     set forth in the pleading “as if it were being independently pursued.” Id. at 417. Finally, Plaintiff
24
     must specifically allege the “remedy that may be awarded as recompense but not otherwise
25
     available in some suit that may yet be brought.” Id. at 415.
26           In the Ninth Circuit, a prisoner alleging that he was denied his constitutional right of
27   access to the courts due to inadequate access to library facilities must show two things: (1) he
28
                                                         6
 1   must demonstrate that his ability to access the library was so limited that it was unreasonable; and

 2   (2) he must establish that this limited access caused him actual injury. Vandelft v. Moses, 31 F.3d

 3   794, 797 (9th Cir.1994.) A prisoner establishes actual injury by showing he was actually denied

 4   access to the courts. Id. (citing Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989)). “[T]he

 5   underlying cause of action and its lost remedy must be addressed by allegations in the complaint
     sufficient to give fair notice to a defendant.” Christopher v. Harbury, 536 U.S. 403, 416, 122 S.Ct.
 6
     2179, 153 L.Ed.2d 413 (2002) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513–15, 122
 7
     S.Ct. 992, 152 L.Ed.2d 1 (2002)).
 8
             VII.     ANALYSIS
 9
             In his second amended complaint, Plaintiff has named the California Department of
10
     Corrections and Rehabilitation as one of the defendants. The Eleventh Amendment serves as a
11
     jurisdictional bar to suits brought by private parties against a state or state agency unless the state
12
     or the agency consents to such suit. See Quern v. Jordan, 440 U.S. 332 (1979); Alabama v. Pugh,
13
     438 U.S. 781 (1978) (per curiam); Jackson v. Hayakawa, 682 F.2d 1344, 1349-50 (9th Cir. 1982).
14
     In the instant case, the State of California has not consented to suit.
15
             Further, “neither a State nor its officials acting in their official capacities are ‘persons’
16
     under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, the CDCR,
17
     as an arm of the State of California, is not amenable to suit under section 1983. Accordingly,
18
     Plaintiff’s claims against the CDCR must be dismissed.
19
             The only remaining defendants identified in the second amended complaint are John Does
20
     #1-5, at least some of whom appear to be supervisory officials.1 Although using a placeholder
21
     such as “John Doe” is an acceptable practice when the identity of a Defendant is unknown,
22
     Plaintiff does not link any of the John Does to any specific constitutional violations asserted in
23
     the second amended complaint. Because section 1983 requires the Plaintiff to allege a link
24
     between the named defendant’s actions and the alleged deprivation, Plaintiff’s Second Amended
25

26
     1
      Plaintiff states that John Doe #1 is the Director of the CDCR, that John Doe #2 is the Warden of California State
27   Prison, Corcoran, that John Doe #3 is the Associate Warden of California State Prison, Corcoran, that John Doe #4 is
     an Associate Warden of California State Prison, Corcoran, and that John Doe #5 is a Law Library Official at
28   California State Prison, Corcoran.
                                                               7
 1   Complaint fails to state a claim against any named Defendant. See Paul v. Guzman, 2006 WL

 2   1748332 at *1 (E.D. Cal. June 23, 2006) (noting that section 1983 “requires that there be an

 3   actual connection or link between the actions of the defendants and the deprivation alleged to

 4   have been suffered by plaintiff”) (citations omitted). “In other words, to state a claim for relief

 5   under § 1983, Plaintiff must link each named defendant with some affirmative act or omission

 6   that demonstrates a violation of Plaintiff’s federal rights.” Garcia v. Yates, 2011 WL 3684488 at

 7   *3 (E.D. Cal. Aug. 23, 2011) (finding no cognizable claims where the plaintiff asserted that “[t]he

 8   Defendants and each and every one of them, in their acts, have violated Plaintiff’s Eighth

 9   Amendment rights…” without providing factual detail as to how each defendant was involved in

10   violating his rights).

11           Moreover, Plaintiff’s allegations face substantive hurdles as well. Plaintiff states that he is

12   working on “administrative appeals,” “federal and state civil actions,” and a California habeas

13   action, but the Constitution’s guarantee of access to the Court only extends to the prisoner’s filing

14   of direct criminal appeals, habeas petitions, and civil rights actions. See Lewis, 518 U.S. at 354.

15   Even if Plaintiff did allege that the lack of access to the court claim was related to protected type

16   of case, he does not specifically allege how Defendants prevented him from filing a case or

17   otherwise hindered his ability to litigate. Finally, Plaintiff’s access to the courts claim also fails

18   because he does not allege facts sufficient for the Court to find that he lost a “nonfrivolous”

19   underlying claim. Plaintiff states only that he was “been working on California Habeas Corpus

20   Case #HSC-11286-SCS-2-64969; state and federal civil actions; and research relative to
21   administrative appeals that would lead to civil actions…” This does not allow the Court to find

22   that any of the alleged claims he lost were “nonfrivolous” or “arguable.” Harbury, 536 U.S. at

23   413-14.

24           The Court will, however, grant leave to file an amended complaint with the benefit of the

25   standards detailed above. If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate

26   how the conditions complained of have resulted in a deprivation of Plaintiff’s constitutional
27   rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint,

28   Plaintiff must allege how each named Defendant is involved. Again, if Plaintiff does not know
                                                          8
 1   the actual identity of a Defendant, he may use the place holder “John Doe” to describe them. But

 2   he must specifically allege the role each Defendant played in the alleged deprivation of his

 3   constitutional rights because there can be no liability under 42 U.S.C. § 1983 unless there is some

 4   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo

 5   v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory allegations of official

 6   participation in civil rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266,

 7   268 (9th Cir. 1982).

 8          Finally, Plaintiff is informed that the Court cannot refer to a prior pleading in order to

 9   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

10   complaint be complete in itself without reference to any prior pleading. This is because, as a

11   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

12   F.2d 55, 57 (9th Cir. 1967). Once Plaintiff files an amended complaint, the original pleading no

13   longer serves any function in the case. Therefore, in an amended complaint, as in an original

14   complaint, each claim and the involvement of each defendant must be sufficiently alleged. The

15   amended complaint should be clearly and boldly titled “Third Amended Complaint,” refer to the

16   appropriate case number, and be an original signed under penalty of perjury.

17          Alternatively, Plaintiff may choose to stand on this compliant, in which case the Court

18   will issue findings and recommendations to a district judge consistent with this order.

19          VIII. CONCLUSION AND ORDERS

20          In accordance with the above, IT IS HEREBY ORDERED that:
21          1.      Plaintiff’s motions to amend his complaint (ECF Nos. 7, 11) are granted.

22          2.      Plaintiff is granted thirty days from the date of service of this order to either:

23                  a.      File a third amended complaint which the court will screen in due

24                  course; or

25                  b.      Notify the court in writing that he wishes to stand on his second amended

26                          complaint and have it reviewed by a district judge; in which case the
27                          court will issue findings and recommendations to the District Judge

28                          consistent with this screening order.
                                                        9
 1         3.       Should Plaintiff choose to amend his complaint, Plaintiff shall caption the

 2   amended complaint “Third Amended Complaint” and refer to the case number 1:19-cv-01651-

 3   LJO-EPG; and

 4         4.       Failure to comply with this order may result in the dismissal of this action.

 5
     IT IS SO ORDERED.
 6

 7      Dated:   January 10, 2020                              /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      10
